


Exhibit 10.21


EMPLOYMENT AGREEMENT
AGREEMENT, dated as of July 30, 2013 (including any schedules hereto the
“Agreement”), between Open Text Corporation, a corporation incorporated under
the laws of Canada (the “Corporation”), and Paul McFeeters (the “Executive”).
WHEREAS, the Executive has been serving the Corporation as Chief Financial
Officer since June 1, 2006 and also as Chief Administrative Officer since
February 20, 2012;
WHEREAS, the Corporation has determined to enter into a new employment agreement
with the Executive; and
WHEREAS, the Corporation and the Executive mutually desire that the Executive
continue to serve the Corporation as Chief Financial Officer and Chief
Administrative Officer of the Corporation on the terms and conditions set forth
herein and the parties hereto shall contemporaneously execute the Restrictive
Covenants Agreement (as defined below) set forth in Schedule “C”.
NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:
1.Position and Duties
(a)The Corporation hereby agrees to continue to employ the Executive as its
Chief Financial Officer and Chief Administrative Officer, and the Executive
hereby accepts such position and agrees to serve the Corporation in such
capacity during the Term, as defined in Section 3 hereof. The Executive shall
have such duties and responsibilities as are consistent with the Executive’s
position as set forth herein and as may be assigned by the Corporation from time
to time in accordance with the terms hereof. The Executive shall be subject to,
and shall act in accordance with, all reasonable instructions and directions of
the President and Chief Executive Officer of the Corporation (the “Reporting
Manager”) and all policies and rules of the Corporation applicable to executive
officers.
(b)During the Term, excluding any periods of vacation and sick leave to which
the Executive is entitled, the Executive shall devote his full working time,
energy and attention to the performance of his duties and responsibilities
hereunder and shall diligently endeavor to promote the business and best
interests of the Corporation. Notwithstanding the foregoing, to the extent that
it does not interfere with the performance of Executive’s duties hereunder,
Executive may (i) with the prior consent of the Board of Directors of the
Corporation (the “Board”), serve on the board of directors or equivalent body of
up to one other company that is not a competitor of the Corporation; (ii) serve
on the boards of directors or equivalent bodies of trade associations and/or
charitable organizations; (iii) engage in charitable activities and community
affairs; and (iv) manage his personal, financial and legal affairs.






--------------------------------------------------------------------------------



2.    Compensation
(a)    Base Salary
As compensation for the agreements made by the Executive herein and the
performance by the Executive of his obligations hereunder, during the Term, the
Corporation shall pay the Executive a base salary at the rate of CAN$425,000 per
annum (the “Base Salary”), payable in accordance with the Corporation’s payroll
practice as in effect from time to time, except to the extent that the Executive
has previously elected to defer the receipt of such Base Salary pursuant to any
arrangement. While the Base Salary may be increased, it may not be decreased
during the Term.
(b)    Variable Compensation
In addition to the Base Salary, with respect to each fiscal year of the
Corporation during the Term, the Executive shall be eligible to earn an annual
bonus (the “Variable Compensation”), with a target amount of CAN$350,000 (the
“Target Bonus”), based on the achievement of annual individual and Corporation
performance objectives established by the Board, subject to the Executive’s
employment with the Corporation through the applicable payment date for any such
Variable Compensation. Notwithstanding anything to the contrary herein, the
Variable Compensation shall be paid no later than the 15th day of the third
month following the close of the fiscal year to which the Variable Compensation
relates, except to the extent that the Executive has previously elected to defer
the receipt of such Variable Compensation pursuant to any arrangement.
(c)    Long Term Compensation
During the Term, the Executive will be eligible to participate in all Long Term
Incentive Programs (“LTIP”) as and when approved by the Compensation Committee
of the Board (the “Compensation Committee”). The value of LTIP is generally
determined at the beginning of the LTIP term (typically three years) in relation
to the Executive’s On-Target-Earnings (“OTE”). OTE equals the Base Salary plus
Target Bonus. The value target to be used for the three (3) year term of each
LTIP shall be determined by the Board.
(d)    Equity Plans
The Corporation shall permit the Executive to participate in any share option
plan, share purchase plan or similar plan offered by the Corporation from time
to time to its similarly situated executive officers in the manner and to the
extent authorized by the Compensation Committee.
(e)    Stock Ownership
The Executive agrees to comply with the Equity Ownership Guidelines as set out
in accordance with Schedule “A.”
(f)    Reimbursement of Expenses

2



--------------------------------------------------------------------------------



During the Term, the Corporation shall reimburse the Executive for all business
expenses incurred by the Executive in performing his duties and responsibilities
under this Agreement (“Business Expenses”), in accordance and to the extent
consistent with the Corporation’s policies or practices for reimbursement of
business expenses incurred by other Corporation executive officers.
(g)    Other Benefits
During the Term, for so long as the Executive meets the eligibility requirements
of the applicable plan, practice, policy or program, and except as specifically
provided herein: (i) the Executive shall be entitled to participate in all
savings and retirement plans, practices, policies and programs of the
Corporation which are made available generally to similar situated executive
officers of the Corporation; (ii) the Executive and/or the Executive’s family,
as the case may be, shall be entitled to participate in, and shall receive all
benefits under, all perquisite and welfare benefit plans, practices, policies
and programs (including the Corporation’s health insurance and disability plans)
provided by the Corporation which are made available to similarly situated
executive officers of the Corporation (for the avoidance of doubt, such plans,
practices, policies or programs shall not include any plan, practice, policy or
program which provides benefits in the nature of severance or continuation pay),
including those benefits set forth in Schedule “B”, as amended from time to
time; and (iii) the Executive shall be entitled to 20 days paid vacation per
fiscal year of the Corporation at a time approved in advance by the Reporting
Manager, which approval shall not be unreasonably withheld but shall take into
account the staffing requirements of the Corporation and the need for the timely
performance of the Executive’s responsibilities, subject to the Corporation’s
policy respecting same in effect from time to time.
(h)    Annual Compensation Review
Other than as herein provided, there shall be no cost-of-living increase or
merit increase in the Base Salary or increases in any bonuses payable to the
Executive unless approved by the Board or the Compensation Committee. The Board
and Compensation Committee shall review annually the Base Salary and all other
compensation to be received by the Executive under this Agreement.
3.    Term
The Executive shall serve, pursuant to this Agreement, as Chief Financial
Officer and Chief Administrative Officer commencing on the date of this
Agreement (the “Effective Date”) and expiring on the first anniversary of the
Effective Date (such period, the “Term”); provided that, on the first
anniversary of the Effective Date and on each anniversary thereafter, the Term
shall be extended automatically for an additional one-year period unless either
party provides the other party with notice of non-renewal at least three (3)
months before any such anniversary. Notwithstanding the foregoing, the
Executive’s employment hereunder may be terminated prior to the end of the Term
upon his “Separation from Service” with the Corporation (as hereinafter defined)
in connection with the earliest to occur of any of the events described in
Section 4 hereof, in which case the Term shall be terminated as of the date of
the Executive’s Separation from Service. For purposes of this Agreement, the
Executive’s Separation from Service shall be deemed to occur when the level of

3



--------------------------------------------------------------------------------



services performed by the Executive for the Corporation decreases to a level
equal to 20% or less of the average level of services performed by the Executive
for the Corporation during the immediately preceding 36-month period (or, if
shorter, during the period from the Effective Date to the date of the relevant
determination) and Executive’s employment with the Corporation terminates, and
the date of the Executive’s Separation from Service (the “Date of Separation
from Service”) shall be the date determined in accordance with Sections 5(b) and
(as applicable) 5(c) hereof.
4.    Separation from Service
(a)    Death
The Executive shall separate from service with the Corporation, and the Term
shall terminate, upon the Executive’s death.
(b)    Disability
The Corporation shall be entitled to terminate the Executive’s employment for
“Disability,” and the Executive shall separate from service with the
Corporation, if, as a result of the Executive’s incapacity due to physical or
mental illness or injury, the Executive (i) shall become eligible to receive a
benefit under the Corporation’s long-term disability plan applicable to the
Executive, or (ii) has been unable, due to physical or mental illness or
incapacity, to perform the essential duties of his employment with reasonable
accommodation for a continuous period of one hundred twenty (120) days or,
during any period of twelve (12) consecutive months during the Term, an
aggregate of one hundred-eighty (180) days, whether consecutive or not.
(c)    Cause
The Corporation may terminate the Executive’s employment for Cause, and upon
such termination the Executive shall separate from service with the Corporation.
For purposes of this Agreement, the term “Cause” shall mean, when used in
connection with the Executive’s Separation from Service with the Corporation:
(i) the Executive’s failure to attempt in good faith to perform his duties
(other than as a result of physical or mental illness or injury); (ii) the
Executive’s willful misconduct or gross negligence of a material nature in
connection with the performance of his duties as an employee, which is or could
reasonably be expected to be injurious to the Corporation, or any of its
affiliates (whether financially, reputationally or otherwise); (iii) a breach by
the Executive of the Executive’s fiduciary duty or duty of loyalty to the
Corporation or its affiliates; (iv) except in connection with the Executive’s
good faith performance of duties, the Executive’s intentional and unauthorized
removal, use or disclosure of the Corporation’s or any affiliate’s document (in
any medium or form) relating to the Corporation or an affiliate, or the
customers of the Corporation or an affiliate thereof and which may be injurious
to the Corporation, its customers or their respective affiliates; (v) the
willful performance by the Executive of any act or acts of dishonesty in
connection with or relating to the Corporation’s or its affiliates’ business or
the willful misappropriation (or willful attempted misappropriation) of any of
the Corporation’s or any of its affiliates’ funds or property; (vi) the
indictment of the Executive or a plea of guilty or nolo contendere by the
Executive to any felony or other serious crime involving moral turpitude; (vii)
a material

4



--------------------------------------------------------------------------------



breach of any of the Executive’s obligations under any agreement entered into
between the Executive and the Corporation or any of its affiliates that is
material to the employment relationship between Corporation or any of its
affiliates and the Executive, including without limitation, this Agreement; or
(viii) a material breach of the Corporation’s policies or procedures, which
breach causes or could reasonably be expected to cause harm to the Corporation
or its business reputation; provided that, with respect to the events in clauses
(i), (ii), (iv) or (vii) herein, the Corporation shall have delivered written
notice to the Executive of its intention to terminate the Executive’s employment
for Cause, which notice specifies in reasonable detail the circumstances claimed
to give rise to the Corporation’s right to terminate the Executive’s employment
for Cause and the Executive shall not have cured such circumstances as
determined by the Board in good faith, to the extent such circumstances are
reasonably susceptible to cure as determined by the Board in good faith, within
thirty (30) days following the Corporation’s delivery of such notice.
(d)    Corporation Termination Other than for Cause and Executive Voluntary
Termination (Other Than for Good Reason)
The Corporation may terminate the employment of the Executive for any reason
other than for Cause, notwithstanding any other provision of this Agreement,
upon compliance with the terms of Section 6(a) hereof. The Executive may
voluntarily terminate his employment, other than for Good Reason, provided that
the Executive provides the Corporation with notice of his intent to terminate
his employment at least ninety (90) days in advance of the Date of Separation
from Service (as defined below). Upon such termination, in each case, the
Executive shall separate from service with the Corporation. In the event of
non-renewal of this Agreement by the Corporation in accordance with Section 3
hereof, the Corporation shall comply with the terms of Section 6(a) hereof.


(e)    Good Reason
The Executive may terminate his employment and separate from service with the
Corporation for Good Reason. For purposes of this Agreement, the term “Good
Reason” shall mean, when used in connection with the Executive’s Separation from
Service with the Corporation, unless the Executive shall have consented in
writing thereto, (i) a material diminution in the Executive’s duties and
responsibilities other than a change in such Executive’s duties and
responsibilities that arises solely out of (a) the Corporation becoming part of
a larger organization following a Change in Control or any change in the
reporting hierarchy incident thereto or (b) a reorganization of the Corporation
resulting in a similar change to similarly situated executive officers’ duties
and responsibilities; (ii) a material reduction in the Executive’s Base Salary
or Target Bonus, unless a proportional reduction in base salary or target bonus,
as applicable, is also applicable to similarly situated executive officers;
(iii) a relocation of the Executive’s primary work location more than fifty (50)
miles from the Executive’s work location on the Effective Date; or (iv) a
reduction in the Executive’s title or position with the Corporation other than a
change in such Executive’s title or position that arises solely out of (a) the
Corporation becoming part of a larger organization following a Change in Control
or any change in the reporting hierarchy incident thereto or (b) a
reorganization of the Corporation resulting in a similar change to similarly
situated executive officers’ title or position; provided, that in each case,
within thirty (30) days following the occurrence

5



--------------------------------------------------------------------------------



of any of the events set forth herein, the Executive shall have delivered
written notice to the Corporation of his intention to terminate his employment
for Good Reason, which notice specifies in reasonable detail the circumstances
claimed to give rise to the Executive’s right to terminate employment for Good
Reason, the Corporation shall not have cured such circumstances within thirty
(30) days following the Corporation’s receipt of such notice, and the
Executive’s Separation from Service with the Corporation shall have occurred
within sixty (60) days following such failure to cure.
5.    Procedure for Separation from Service
(a)Notice of Separation from Service. Any separation of the Executive from
service with the Corporation (other than a separation from service on account of
the death of Executive) shall be communicated by written “Notice of Separation
from Service” to the other party hereto in accordance with Section 14(a) hereof.
(b)Date of Separation from Service. The Date of Separation from Service shall
mean: (i) if the Separation from Service occurs due to the Executive’s death,
the date of the Executive’s death; (ii) if the Separation from Service occurs
due to a termination by the Corporation pursuant to Section 4(b), the date on
which the Executive receives a Notice of Separation from Service from the
Corporation; (iii) if the Separation from Service occurs due to the Executive’s
voluntary termination without Good Reason, the date specified in the notice
given pursuant to Section 4(d) hereof, which shall not be less than ninety (90)
days after the Notice of Separation from Service; (iv) if the Separation from
Service occurs due to the Executive’s termination with Good Reason, the date of
his termination in accordance with Section 4(e) hereof; and (v) if the
Separation from Service occurs for any other reason, the date on which a Notice
of Separation from Service is given or any later date (within thirty (30) days,
or any alternative time period agreed upon by the parties, after the giving of
such notice) set forth in such Notice of Separation from Service.
6.    Separation Payments
(a)    Other than for Cause or for Good Reason
In the event of the Executive’s Separation from Service due to termination by
the Corporation other than for Cause (including a Separation from Service as a
result of Disability but not death) or by the Executive for Good Reason, subject
to (in respect of clauses (ii) through (iv)) the Executive’s continued
compliance with Section 6(g) below, Section 20 below and the Restrictive
Covenants Agreement described in Section 10 below, the Corporation shall pay to
the Executive the amounts described below at the times specified below, and,
except for (x) the Executive’s rights of indemnification and insurance provided
in Section 9 hereof and (y) any vested benefits under any tax-qualified pension
plans of the Corporation, the Corporation shall have no additional obligations
under this Agreement:
(i) Accrued Payments. Within thirty (30) days following the Date of Separation
from Service, (w) any Base Salary earned by the Executive but not paid through
the Date of Separation from Service (reduced by any amounts that the Executive
received in connection with benefits paid or payable as a result of Disability,
if applicable); (x) any

6



--------------------------------------------------------------------------------



Variable Compensation earned by the Executive for the fiscal year prior to the
year in which the Date of Separation from Service has occurred but not yet paid
prior to the Date of Separation from Service (except that, with respect to (w)
and (x), to the extent that the Executive has previously elected to defer the
receipt of such Base Salary or Variable Compensation pursuant to any
arrangement, the timing of the payment of such Base Salary or Variable
Compensation shall be in accordance with the terms of such arrangement); (y) the
Executive’s accrued but unused vacation pay through the Date of Separation from
Service; and (z) any Business Expenses not reimbursed as of the Date of
Separation from Service (the amounts described in (w) through (z), together, the
“Accrued Payments”);
(ii) Separation Payments. In respect of each month during the 24-month period
measured from the day of the Executive’s Date of Separation from Service (the
“Severance Period”), (x) an amount equal to one-twelfth of the Base Salary as in
effect for the year in which the Date of Separation from Service occurs shall be
paid in equal installments in accordance with the Corporation’s standard payroll
practices (reduced by any amounts received by and/or payable to Executive in
connection with benefits paid or payable as a result of Disability, if
applicable) (the “Salary Continuation Payments”); and (y) an amount equal to
one-twelfth of the Target Bonus as in effect for the year in which the Date of
Separation from Service occurs shall be paid once a month (together with the
Salary Continuation Payments, the “Separation Payments”);
(iii) Pro Rata Bonus. At the time that Variable Compensation for the
Corporation’s fiscal year in which the Date of Separation from Service occurred
would otherwise be paid (but in no event later than the 15th day of the third
month following the close of such fiscal year), an amount equal to the product
of (i) the Target Bonus for such fiscal year that the Executive would have
received had the Executive remained employed with the Corporation and (ii) a
fraction, the numerator of which is the number of full weeks the Executive was
employed with the Corporation in such fiscal year and the denominator of which
is fifty-two (the “Pro Rata Bonus”); provided that, to the extent that the
Executive has previously elected to defer the receipt of such bonus pursuant to
any arrangement, the timing of the payment of the Pro Rata Bonus shall be in
accordance with the terms of such arrangement; and
(iv) Continued Group Medical Benefits. For the Severance Period, subject to
applicable law, the Corporation shall permit the Executive to continue to
participate in the medical plan provided generally to executive officers of the
Corporation (including all required contributions or premiums made by such
executive officers) as if the Executive’s employment had not been terminated
(the “Group Benefits”); provided, however, that if the Executive is eligible to
receive comparable medical or other welfare benefits under another
employer-provided plan, the corresponding Group Benefits described herein shall
be terminated. The Executive shall promptly notify the Corporation of any
changes in his medical benefits coverage.
(b)    Cause or Voluntarily (other than for Good Reason)

7



--------------------------------------------------------------------------------



In the event of the Executive’s Separation from Service with the Corporation due
to termination by the Corporation for Cause or voluntarily by the Executive
other than for Good Reason, the Corporation shall pay the Executive, within
thirty (30) days following the Date of Separation from Service, any Accrued
Payments. In the event of the Executive’s Separation from Service with the
Corporation due to termination voluntarily by the Executive other than for Good
Reason, the Board of Directors, in their sole and absolute discretion, may waive
the notice period required by Section 4(d) above, in which case the Executive’s
employment shall be deemed to terminate immediately, provided the Executive
shall still be entitled to compensation due on account of Annual Base Salary and
benefits earned up to the last date of the 3 month advance written notice period
given by the Executive and any Variable Compensation earned and prorated during
such 3 month notice period. Except as provided in this Section 6(c), and except
for the Executive’s rights of indemnification and insurance provided in Section
9 hereof and any vested benefits under any tax qualified pension or equity
incentive compensation plans of the Corporation, and continuation of health
insurance benefits on the terms and to the extent required by statute as may be
applicable to the Executive, the Corporation shall have no additional
obligations under this Agreement.
(c)    Death
In the event of the Executive’s Separation from Service with the Corporation as
a result of the Executive’s death, the Corporation shall pay the Executive’s
estate within thirty (30) days following the Date of Separation from Service,
the Accrued Payments. Except as provided in this Section 6(c), and except for
the Executive’s rights of indemnification and insurance provided in Section 9
hereof and any vested benefits under any tax qualified pension or equity
incentive compensation plans of the Corporation, the Corporation shall have no
additional obligations under this Agreement.
(d)    Options
Except as expressly stipulated in Section 7 hereof, any options which have not
vested as of the Date of Separation from Service shall terminate and be of no
further force and effect as of the Date of Separation from Service and neither
any period of notice nor any payment in lieu thereof upon Separation from
Service hereunder shall be considered as extending the period of employment for
the purposes of vesting of options notwithstanding anything to the contrary in
any other agreement between the Corporation and the Executive. In the event of a
Separation from Service other than by the Corporation for Cause, the Executive
shall have the right to exercise any options which are vested as at the Date of
Separation from Service for ninety (90) days following such date at which time
such unexercised options will expire. In the event of a Separation from Service
by the Corporation for Cause, all options, vested and unvested, shall terminate
and be of no further force and effect as of Date of Separation from Service and
neither any period of notice nor any payment in lieu thereof upon Separation
from Service hereunder shall be considered as extending the period of employment
for the purposes of vesting of options notwithstanding anything to the contrary
in any other agreement between the Corporation and the Executive. In addition,
notwithstanding anything contained in this Section 6 or elsewhere in this
Agreement, in the event of Separation from Service due to death of the
Executive, the estate of the Executive shall be entitled to exercise any options
which have vested as at the date of death of the Executive, at any time during

8



--------------------------------------------------------------------------------



the period which is twelve (12) months following the date of death of the
Executive at the end of which period such options will expire.
(e)    Long Term Compensation
Except as expressly provided in Section 7 below, in the event of the Executive’s
Separation from Service for any reason, all outstanding awards granted under any
LTIP shall continue to be governed by the terms set forth in such LTIP.
(f)    No Further Entitlements
Except as expressly provided in this Section 6 and Section 7 below, in the event
of the Executive’s Separation from Service for any reason, the Executive will
not be entitled to receive any further payments, in lieu of notice or as damages
for any reason whatsoever. Except as to any entitlement as expressly provided in
this Agreement, the Executive hereby waives any claims the Executive may have
against the Corporation for or in respect of termination pay, severance pay, or
notice in lieu thereof on account of loss of office or employment.
(g) Release
Notwithstanding anything to the contrary in this Agreement, the payments and
benefits described in Section 6(a) above, other than the Accrued Payments, shall
commence being made to the Executive, subject to the condition that Executive
has delivered to the Corporation an executed copy of a release substantially in
the form attached as Schedule “D” and that such release has become effective,
enforceable and irrevocable in accordance with its terms, on the date that is 30
days after the Date of Separation from Service or, to the extent required, on
the date specified in Section 6(b) above.
7.    Change in Control
(a)    Definition
For purposes of this Agreement, a “Change in Control” shall mean the occurrence
of any of the following events: (i) any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all or substantially
all of the assets of the Corporation on a consolidated basis to any person or
group of related persons for purposes of Section 13(d) of the Securities
Exchange Act of 1934 (the “Exchange Act” and a “Group,” respectively); (ii) the
approval by the holders of the outstanding voting power of the Corporation of
any plan or proposal for the liquidation or dissolution of the Corporation;
(iii) any person or Group shall become the beneficial owner (within the meaning
of Section 13(d) of the Exchange Act), directly or indirectly, of shares
representing more than 50% of the aggregate outstanding voting power of the
Corporation and such person or Group actually has the power to vote such shares
in any such election; (iv) the replacement of a majority of the Board over a
twelve-month period from the directors who constituted the Board at the
beginning of such period, and such replacement shall not have been approved by a
vote of at least a majority of the Board then still in office who were members
of such Board at the beginning of such period; or (v) consummation of a
reorganization, merger, consolidation or similar transaction

9



--------------------------------------------------------------------------------



involving the Corporation and/or any entity controlled by the Corporation, or a
sale or other disposition of substantially all of the assets of the Corporation,
or the acquisition of assets or stock of another entity by the Corporation or
any entity controlled by the Corporation (each, a “Business Combination”) unless
following such Business Combination the shareholders of the Corporation
immediately prior to the Business Combination own at least 50% of the
then-outstanding equity securities and of the combined voting power of the
corporation or other entity resulting from such Business Combination (including,
without limitation, an entity that, as a result of such Business Combination,
owns the Corporation or substantially all of the Corporation’s assets either
directly or through one or more subsidiaries).
(b)    Change-in-Control Benefits and Payments
In the event of the Executive’s Separation from Service due to termination by
the Corporation other than for Cause or by the Executive for Good Reason within
the one (1) year period following a Change in Control, then the Executive shall
be entitled to the following, notwithstanding any else in this Agreement to the
contrary:
(i) payments under Section 6(a) of this Agreement at the time and in the manner
set forth therein except that for purposes of clause (ii) of Section 6(a), the
Severance Period shall be 24 months;


(ii) all options which have not vested as of the Date of Separation from Service
shall vest immediately upon such Date and the Executive shall have the right to
exercise all of such options for 90 days following such Date at which time any
unexercised options will expire; and
(iii) all outstanding awards granted under any LTIP shall vest 100% and any
payments under Section 6.2(b) of the LTIP shall be made as set forth therein
except that the Target Bonus (as defined in the LTIP) shall vest 100%;
8.    No Mitigation
Except as expressly provided herein, the Executive shall not be required to seek
other employment or otherwise mitigate the amount of any payments to be made by
the Corporation pursuant to this Agreement. Except as otherwise provided herein,
the payments provided pursuant to this Agreement shall not be reduced by any
compensation earned by the Executive as the result of employment by another
employer after the termination of the Executive’s employment or otherwise. The
Corporation’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Corporation may have against the Executive or others.
9.    Legal Fees; Indemnification; Liability Insurance
(a)In the event of any contest or dispute between the Corporation and the
Executive with respect to this Agreement or the Executive’s employment
hereunder, each of the parties shall be responsible for its respective legal
fees and expenses.

10



--------------------------------------------------------------------------------



(b)During the Term and for so long as there exists liability thereafter with
regard to the Executive’s activities during the Term on behalf of the
Corporation, the Corporation shall indemnify the Executive to the fullest extent
permitted by applicable law (and in no event in connection with the Executive’s
gross negligence or willful misconduct), and shall at the Corporation’s election
provide the Executive with legal representation or shall advance to the
Executive reasonable attorneys’ fees and expenses as such fees and expenses are
incurred (subject to an undertaking from the Executive to repay such advances if
it shall be finally determined by a judicial decision which is not subject to
further appeal that the Executive was not entitled to the reimbursement of such
fees and expenses).
(c)During the Term and for six years thereafter, the Executive shall be entitled
to the same directors’ and officers’ liability insurance coverage that the
Corporation provides generally to its other directors and officers, as may be
amended from time to time for such directors and officers.
10.    Restrictive Covenants
The Executive agrees to execute contemporaneously with his execution of this
Agreement the confidentiality and non-solicitation agreement annexed hereto as
Schedule “C” (the “Restrictive Covenants Agreement”).
11.    Injunctive Relief
It is impossible to measure in money the damages that will accrue to the
Corporation or any of its affiliates in the event that the Executive breaches
any of the Restrictive Covenants. In the event that the Executive breaches any
such Restrictive Covenant, the Corporation or any of its affiliates shall be
entitled to an injunction restraining the Executive from violating such
Restrictive Covenant (without posting any bond). If the Corporation or any of
its affiliates shall institute any action or proceeding to enforce any such
Restrictive Covenant, the Executive hereby waives the claim or defense that the
Corporation or any of its affiliates has an adequate remedy at law and agrees
not to assert in any such action or proceeding the claim or defense that the
Corporation or any of its affiliates has an adequate remedy at law. The
foregoing shall not prejudice the Corporation’s or any of its affiliates’ right
to require the Executive to account for and pay over to the Corporation or any
of its affiliates, and the Executive hereby agrees to account for and pay over,
the compensation, profits, monies, accruals or other benefits derived or
received by the Executive as a result of any transaction constituting a breach
of any of the Restrictive Covenants.
12.    Arbitration; Forum Selection.
(a) Arbitration
If there is a disagreement or dispute between the parties with respect to this
Agreement or the interpretation thereof, such disagreement or dispute will be
referred to binding arbitration to be conducted by a single arbitrator, if
Executive and the Corporation agree upon one, otherwise by three arbitrators
appointed as hereinafter set out, pursuant to the provisions of the Arbitrations
Act 1991 (Ontario) and any amendments thereto. A party who wishes to arbitrate
shall

11



--------------------------------------------------------------------------------



give written notice of such intention to the other party (a “Notice of
Intention”). The arbitrator shall be appointed by agreement by agreement of
Executive and the Corporation or, in default of agreement within ten
(10) Business Days of service of the Notice of Intention, each of Executive and
the Corporation shall within five (5) Business Days of the expiry of the
aforesaid ten (10) Business Day period, select one arbitrator and notify the
other of its selection, with the third arbitrator to be chosen by the first two
named arbitrators within five (5) Business Days of the expiry of the aforesaid
five (5) Business Day period. If one of the parties does not so notify the other
of its selection within the prescribed time, then the arbitrator selected by the
other party in accordance with the above procedure shall be the sole arbitrator.
The arbitration shall be held in the City of Toronto. The procedure to be
followed shall be as agreed by the parties or, in default of agreement,
determined by the arbitrator(s), provided, however, that depositions or
examinations for discovery will not be allowed but information may be exchanged
by other means. The parties will use their best efforts to ensure that the
arbitration hearing is conducted no later than sixty (60) days after the
arbitrator is, or arbitrators are, selected. The final decision of the
arbitrator or arbitrators or any two of the three arbitrators will be furnished
to the parties in writing and will constitute a conclusive determination of the
issue in question, binding upon the parties, without right of appeal. The fees
and expenses of the arbitration shall be in the discretion of the arbitrator(s).
Judgment upon the award may be entered in any court of competent jurisdiction.
(b) Forum Selection
The parties hereby agree that all demands, claims, actions, causes of action,
suits, proceedings and litigation between or among the parties or arising out of
the employment relationship between the Executive and the Corporation not
subject to the Arbitration provision in Section 12(a) hereof shall be filed,
tried and litigated only in a federal or provincial court located in Ontario,
Canada. In connection with the foregoing, the parties hereto irrevocably consent
to the jurisdiction and venue of such court and expressly waive any claims or
defenses of lack of jurisdiction of or proper venue by such court.
13.    Miscellaneous
(a)Any notice or other communication required or permitted under this Agreement
shall be effective only if it is in writing and shall be deemed to be given when
delivered personally or four days after it is mailed by registered or certified
mail, postage prepaid, return receipt requested or one day after it is sent by a
reputable overnight courier service and, in each case, addressed as follows (or
if it is sent through any other method agreed upon by the parties):
If to the Corporation:
c/o Open Text Corporation
275 Frank Tompa Drive
Waterloo, Ontario
Canada N2L 0A1




If to the Executive:

12



--------------------------------------------------------------------------------



Paul McFeeters
Address on file.


or to such other address as any party hereto may designate by notice to the
others.
(b)This Agreement shall constitute the entire agreement among the parties hereto
with respect to the Executive’s employment hereunder, and supersedes and is in
full substitution for any and all prior understandings or agreements with
respect to the Executive’s employment, including without limitation the
employment agreement dated as of July 1, 2009 between the Corporation and the
Executive.
(c)This Agreement may be amended only by an instrument in writing signed by the
parties hereto, and any provision hereof may be waived only by an instrument in
writing signed by the party or parties against whom or which enforcement of such
waiver is sought. The failure of any party hereto at any time to require the
performance by any other party hereto of any provision hereof shall in no way
affect the full right to require such performance at any time thereafter, nor
shall the waiver by any party hereto of a breach of any provision hereof be
taken or held to be a waiver of any succeeding breach of such provision or a
waiver of the provision itself or a waiver of any other provision of this
Agreement.
(d)The parties hereto acknowledge and agree that each party has reviewed and
negotiated the terms and provisions of this Agreement and has had the
opportunity to contribute to its revision. Accordingly, the rule of construction
to the effect that ambiguities are resolved against the drafting party shall not
be employed in the interpretation of this Agreement. Rather, the terms of this
Agreement shall be construed fairly as to both parties hereto and not in favor
or against either party.
(e)The parties hereto hereby represent that they each have the authority to
enter into this Agreement, and the Executive hereby represents to the
Corporation that the execution of, and performance of duties under, this
Agreement shall not constitute a breach of or otherwise violate any other
agreement to which the Executive is a party. The Executive hereby further
represents to the Corporation that he will not utilize or disclose any
confidential information obtained by the Executive in connection with any former
employment with respect to his duties and responsibilities hereunder.
(f)This Agreement is binding on and is for the benefit of the parties hereto and
their respective successors, assigns, heirs, executors, administrators and other
legal representatives. Neither this Agreement nor any right or obligation
hereunder may be assigned by the Executive.
(g)The Corporation shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Corporation to assume this Agreement in the same
manner and to the same extent that the Corporation would have been required to
perform it if no such succession had taken place. As used in the Agreement, “the
Corporation” shall mean both the Corporation as defined above and any such
successor that assumes this Agreement, by operation of law or otherwise.

13



--------------------------------------------------------------------------------



(h)Any provision of this Agreement (or portion thereof) which is deemed invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction and
subject to this Section 13(h), be ineffective to the extent of such invalidity,
illegality or unenforceability, without affecting in any way the remaining
provisions thereof in such jurisdiction or rendering that or any other
provisions of this Agreement invalid, illegal, or unenforceable in any other
jurisdiction. If any covenant should be deemed invalid, illegal or unenforceable
because its scope is considered excessive, such covenant shall be modified so
that the scope of the covenant is reduced only to the minimum extent necessary
to render the modified covenant valid, legal and enforceable. No waiver of any
provision or violation of this Agreement by the Corporation shall be implied by
the Corporation’s forbearance or failure to take action.
(i)The Corporation may withhold from any amounts payable to the Executive
hereunder all federal, state, city or other taxes that the Corporation may
reasonably determine are required to be withheld pursuant to any applicable law
or regulation, (it being understood that the Executive shall be responsible for
payment of all taxes in respect of the payments and benefits provided herein).
(j)This Agreement shall be governed by and construed in accordance with the laws
of the Province of Ontario without reference to its principles of conflicts of
law.
(k)This Agreement may be executed in several counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
instrument. A facsimile of a signature shall be deemed to be and have the effect
of an original signature.
(l)The headings in this Agreement are inserted for convenience of reference only
and shall not be a part of or control or affect the meaning of any provision
hereof.
14.    Disclosure
During the Term, the Executive shall promptly disclose to the Board of Directors
full information concerning any interest, direct or indirect, of the Executive
(as owner, shareholder, partner, lender or other investor, director, officer,
employee, consultant or otherwise) or any member of his family in any business
that is reasonably known to the Executive to purchase or otherwise obtain
services or products from, or to sell or otherwise provide services or products
to, the Corporation or to any of its suppliers or customers.


15.    Return of Materials
All files, forms, brochures, books, materials, written correspondence,
memoranda, documents, manuals, computer disks, software products and lists
(including lists of customers, suppliers, products and prices) pertaining to the
business of the Corporation or any of its subsidiaries, Affiliates, and
Associates that may come into the possession or control of the Executive shall
at all times remain the property of the Corporation or such subsidiary,
Affiliate or Associate, as the case may be. On termination of the Executive’s
employment for any reason, the Executive agrees to deliver promptly to the
Corporation all such property of the Corporation in the possession of the
Executive or directly or indirectly under the control of the Executive. The
Executive agrees not to

14



--------------------------------------------------------------------------------



make for his personal or business use or that of any other party, reproductions
or copies of any such property or other property of the Corporation.


16.    Resignation of Directorships, etc.
The Executive agrees that after Separation from Service, he will, at the request
of the Board, tender his resignation from any position he may hold as an officer
or director of the Corporation or any of its subsidiaries, Affiliates or
Associates, and the Executive further covenants and agrees, if so requested by
the Board, not to stand for re-election to any office of the Corporation or any
of its subsidiaries, Affiliates or Associates at any time following termination
of the Executive’s employment hereunder.


17.    No Derogation
Nothing herein derogates from any rights the Executive may have under applicable
law, except as set out in this section. The parties agree that the rights,
entitlements and benefits set out in this Agreement to be paid to the Executive
are in full satisfaction of any rights or entitlements the Executive may have as
against the subsidiaries, Affiliates and Associates of the Corporation as a
result of the termination of his employment with such subsidiaries, Affiliates
or Associates.


18.    Currency
All dollars referenced herein are in Canadian dollars unless expressly provided
to the contrary.


19.    Non-Disparagement
Each of the parties to this Agreement covenants and agrees not to engage in any
pattern of conduct that involves the making or publishing of written or oral
statements or remarks (including, without limitation, the repetition or
distribution of derogatory rumors, allegations, negative reports or comments)
which are disparaging, deleterious or damaging to the integrity, reputation or
goodwill of the other party, which for the purposes of the Corporation, includes
its subsidiaries, Affiliates or Associates or its and their management. For the
sake of clarity, nothing in this Section 19 shall prohibit statements or remarks
made in the good faith performance of the Corporation or Executive’s obligations
under this Agreement or in accordance with applicable law.
20.        No Set-Off
The existence of any claim, demand, action or cause of action of the Executive
against the Corporation, whether or not based upon this Agreement, will not
constitute a defense to the enforcement by the Corporation of any covenant or
agreement of the Executive contained herein.




* * * * *

15



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
Paul McFeeters






/s/ Paul McFeeters    
Paul McFeeters


Open Text Corporation




/s/ Gordon A. Davies    
Name:     Gordon A. Davies
Title:    Chief Legal Officer and Corporate Secretary
                

16



--------------------------------------------------------------------------------



Schedule A


Equity Ownership Guidelines


EQUITY OWNERSHIP GUIDELINES


In a continuing effort to align the interests of the Executives of Open Text
Corporation, with the
interest of Open Text’s shareholders, the Board of Directors (the “Board”)
hereby establishes
the following recommended Open Text Equity Ownership guidelines (the
“Guidelines”).


COVERED EXECUTIVES


These Guidelines cover Open Text’s Executive Chairman/CSO, CEO/President, all
NEO’s (Named
Executive Officers), and the Executive Leadership Team (the “Covered
Executives”).


OWNERSHIP GUIDELINES


The Board recommends that the Covered Executives (i) achieve the equity
ownership levels
within five (5) years of the date of the establishment of these Guidelines
(i.e., by October 1, 2014)
or, for an executive who becomes a Covered Executive after the date of these
Guidelines were
adopted, within five (5) years after the date of his/her qualifications as a
Covered Executive,
and (ii) hold the number of Open Text shares or share equivalents recommended
for so long as
they are Covered Executives.
Executive Title
Required Equity Ownership
Executive Chairman*
4x base salary
CEO/President*
4x base salary
Executive Leadership Team
1x base salary



* The share ownership level for new incumbents to the Executive Chairman and
CEO/President roles will be reviewed and approved by the Compensation Committee
at that time.


Covered Executives may achieve these Guidelines through the exercise of stock
option awards, purchases under the Open Text Employee Stock Purchase Plan
(ESPP), through an open market purchase made in compliance with applicable
securities laws or through any equity plan(s) Open Text may adopt from time to
time providing for the acquisition of Open Text shares. Until the Guideline is
met, it is recommended that a Covered Executive retains a portion of any stock
option exercise or LTIP award in shares of Open Text stock to contribute to
these Guidelines.


For compliance guidance purposes, the shares will be valued at the greater of
their book value (i.e., purchase price) or the current market value, whichever
is greater. The Compensation Committee of the Board will review the recommended
executive ownership guideline achievement levels on an annual basis.

17



--------------------------------------------------------------------------------



Schedule B


Benefits


Benefits to be enjoyed by the Executive during the term of this Agreement shall
include:


(i)
reimbursement of reasonable cell-phone or Blackberry expenses consistent with
corporate policy;



(ii)
each fiscal year you will be entitled to a USD$5,000 perquisite allowance which
may be used for reimbursement of the following types of services or fees:



•
Financial planning

•
Tax planning

•
Estate planning

•
Athletic/Health Club



(iii)
the services of Medisys Health Group Inc, or a provider of your choice (Medcam)
shall be retained to provide annual mandatory and regular Health Examinations to
our senior executive team.












18



--------------------------------------------------------------------------------



Schedule C


Restrictive Covenants Agreement


EMPLOYEE CONFIDENTIALITY AND
NON-SOLICITATION AGREEMENT


As an employee of Open Text Corporation or any related or affiliated company
(the “Company”):
A.     I understand and agree that I have a responsibility to protect and avoid
the unauthorized use or disclosure of confidential information of the Company;
and
B.     I have a responsibility not to solicit or entice away from the Company
any customer of the Company or any employee of the Company.


I.    Confidential Information. For purposes of this Agreement, the term
“confidential information” means all information that is not generally known and
which I obtained from the Company, or learn, discover, develop, conceive or
create during the term of my employment with the Company, and which relates
directly to the business or to assets of the Company. Confidential information
includes, but is not limited to: inventions, discoveries, know-how, ideas,
computer programs, designs, algorithms, processes and structures, product
information, research and development information, lists of clients and other
information related thereto, financial data and information, business plans and
processes, and any other information of the Company that the Company informs me,
or which I should know by virtue of my position or the circumstances in which I
learned it, is to be kept confidential. Confidential information also includes
information obtained by the Company in confidence from its vendors or its
clients. Confidential information may or may not be labeled as “confidential”.
If I am unsure as to whether information is “confidential”, I will ask my
manager for assistance.
Confidential information does not include any information that has been made
generally available to the public. It also does not include any general
technical skills or general experience gained by me during my employment with
the Company. I understand that the Company has no objection to my using these
skills and experience in any new business venture or employment following the
cessation of my employment with the Company.
I recognize and acknowledge that in the course of my employment with the Company
I may obtain knowledge of confidential and proprietary information of a special
and unique nature and value and I may become familiar with trade secrets of the
Company relating to the conduct and details of the Company’s business. While I
am employed by the Company and for a period of three years following the
cessation of my employment I agree:
A.     to keep confidential and hold in secrecy and not disclose, divulge,
publish, reveal or otherwise make known, directly or indirectly, or suffer or
permit to be disclosed, divulged, published, revealed or otherwise made known to
any person whatsoever, or used (except for the benefit and proper purposes of
the Company), and shall faithfully do all in my power to assist the Company in
holding in secrecy all of the Company’s confidential information as defined
above.

19



--------------------------------------------------------------------------------



B.     to keep confidential and hold in secrecy and not disclose, divulge,
publish, reveal or otherwise make known, directly or indirectly, or suffer or
permit to be disclosed, divulged, published, revealed or otherwise made known to
any person whatsoever, or used (except for the benefit and proper purposes of
the Company) any and all secrets or confidential information related to the
Company’s activities or affairs which I now know or which are hereafter
disclosed or made known to me or otherwise learned or acquired by me, including
information respecting the business affairs, prospects, operations or strategic
plans respecting the Company, which knowledge I gain in my capacity as an
employee of the Company and which knowledge is not publicly available or
disclosed.


II.     Agreement Not to Solicit. I agree that while I am an employee of the
Company and for six (6) months thereafter that I will:
A.     not solicit or entice or attempt to solicit or entice away from the
Company any of the employees of the Company to enter into employment or service
with any person, business, firm or corporation other than the Company;
B.     not solicit or entice or attempt to solicit or entice away from the
Company any customer or any other person, firm or corporation dealing with the
Company.


III.     Return of Documents. Upon the cessation of my employment with the
Company for any reason, I agree to return to the Company all records, documents,
memoranda, or other papers, copies or recordings, tapes, disks containing
software, computer source code listings, routines, file layouts, record layouts,
system design information, models, manuals, documentation and notes as are in my
possession or control. I acknowledge and agree that all such items are strictly
confidential and are the sole and exclusive property of the Company.


IV.     General.
A.     I further represent and warrant that I have not entered into any
Agreement with any previous or present employer which would prevent me from
accepting employment with the Company or which would prevent me from lawfully
executing this Agreement.
B.     I understand that the obligations outlined in this Agreement are the
concern and responsibility of all employees of the Company. I agree to report in
writing any violations of these policies to my manager or to the Vice-President
of Human Resources.
C.     All the provisions of this Agreement will be deemed severable, and if any
part of any provision is held illegal, void or invalid under applicable law,
such provision may be changed to the extent reasonably necessary to make the
provision, as so changed, legal, valid and binding. If any provision of this
Agreement is held illegal, void or invalid in its entirety, the remaining
provisions of this Agreement will not in any way be affected or impaired, but
will remain binding in accordance with its terms.
D.     This Agreement and all the rights and obligations arising herefrom shall
be interpreted and applied in accordance with the laws of the Province of
Ontario and in the courts of the Province of

20



--------------------------------------------------------------------------------



Ontario there shall be exclusive jurisdiction to determine all disputes relating
to this Agreement and all the rights and obligations created hereby. I hereby
irrevocably attorn to the jurisdiction of the courts of the Province of Ontario.
E.     I acknowledge that my employment with the Company is contingent on my
acceptance and my observance of this Agreement, and that such employment is
adequate and sufficient consideration to bind me to all of the covenants and
agreements made by me under this Agreement.


Franca Celli        Paul McFeeters    
Print Name of Witness        Print Name of Employee




/s/ Franca Celli        /s/ Paul McFeeters    
Signature of Witness        Signature of Employee






Date: July 30, 2013    



21

